Citation Nr: 0410093	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-11 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty service from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for PTSD.



REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to this appeal.  This law redefines the 
obligations of VA with respect to the duty to assist; the duty to 
obtain medical opinion(s) where necessary; and it also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
Board notes that there has been a significant change in the law 
during the pendency of this appeal, with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

While receiving treatment at VAMC located in Columbia, South 
Carolina, the veteran related to the examiner that he had been 
seen in counseling at a Veteran's Center since September 1999.  
Those records should be requested, as they have not been 
associated with the veteran's claims file.

By correspondence dated in April 2002, the RO requested that the 
veteran to complete a PTSD Questionnaire.  The statement of the 
case, dated in March 2003, indicates that the veteran never 
replied to the RO's request.  The RO should make another attempt 
to obtain a complete PTSD Questionnaire from the veteran.  The 
importance of any information that he can provide should be 
emphasized to the veteran. 

A review of the claims file reveals that the veteran has never 
undergone VA psychiatric examination.  If, and only if, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) verifies that the veteran's experiences, as indicated 
in the PTSD Questionnaire, led to the onset of PTSD, the Board 
believes the veteran should be afforded VA psychiatric 
examination.

In view of the foregoing, the case as REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and obtain the names and 
addresses of all medical care providers who treated the veteran 
for PTSD.  Of particular interest would be records from the 
Veterans Center.  After the veteran has signed the appropriate 
releases, those records should be obtained and associated with the 
claims folder.  All attempts to procure records should be 
documented in the file.  If the RO cannot obtained records 
identified by the veteran, a written notation to that effect 
should be placed in the file.  The veteran and his representative 
are to be notified of unsuccessful efforts in this regard. After 
securing the necessary release, the RO should obtain these records 
and associate them with the veteran's claims folder.  

3.  The RO should send the veteran a PTSD Questionnaire and 
request that the veteran complete the PTSD Questionnaire, 
emphasizing to him the importance of any information that he can 
provide.  Upon receipt of the completed PTSD Questionnaire, the RO 
should prepare a letter to the USASCRUR containing the veteran's 
responses and any stressor information that the RO can glean from 
the claims folder. verify the veteran's responses with the 
USASCRUR.  After the USASCRUR has researched their records to 
determine whether there is objective evidence of stressing 
experiences, which may have led to the onset of PTSD, these 
findings should be associated with the veteran's claims folder.

4.  If and only if, the USASCRUR finds that the veteran 
experienced events that may have led to the onset of PTSD, the RO 
is to arrange for the veteran to undergo VA psychiatric 
examination to determine whether there is a nexus between the 
current PTSD diagnosis and his active duty service.  It is of high 
importance that the veteran's entire claims file, to include the 
service medical records, be made available to the examining 
physician for review in this case.  A notation to the effect that 
this record review took place should be included in the report of 
the examiner.  All appropriate tests and studies are to be 
performed.  All medical findings are to be reported in detail.  
Following examination of the veteran and review of the record, the 
examiner is to offer medical opinion (s), accompanied by complete 
rationale for the opinion(s) offered, as to whether it is at least 
as likely as not that the veteran's current PTSD diagnosis is 
related to active duty service.  

5.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.  

6.  After the requested development has been completed, the RO 
should review the veteran's claim.  The RO is advised that they 
are to make a determination based on the law and regulations in 
effect at the time of their decision, to include any further 
changes in VCAA and any other applicable legal precedent, and any 
additional information obtained as a result of this remand.  If 
the benefit sought on appeal remains denied, the veteran should be 
furnished a Supplemental Statement of the Case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





